Exhibit 10.2

 

[g121681kki001.jpg]

 

26 June 2019

 

BY HAND AND EMAIL

Mr James Noble

Brock House

Sheepdrove

Lambourn

Berkshire

RG17 7XA

 

Dear James

 

I am writing on behalf of Adaptimmune Therapeutics PLC (the Company), following
our recent discussions during which you shared your intention to transition by
resigning from your role as Chief Executive Officer.

 

Your insight into the Company’s business will be invaluable to the Company’s
board of directors and I have therefore set out below the arrangements the
Company’s board of directors has agreed relating to your transition from CEO to
your new role on the board as a non-executive director.

 

·                  Your transition will take place during your nine month
employment notice period which will start to run from today.  Your notice period
shall expire on 31 March 2020.

 

·                  Your transition from the CEO role to your role as a
non-executive director will be announced internally and to the market on 27 June
2019.

 

·                  The first two months of your notice period, to 31 August
2019, shall be treated as the initial transition phase, during which you will
carry out a comprehensive handover of your CEO duties to your successor.

 

·                  With effect from 1 September 2019 you will serve on the
Company’s board as a non-executive director.  In that role, you will remain an
employee of the Company though your executive duties will cease and you will be
subject to amended terms and conditions (set out in Appendix 1).  You will not
be treated as an independent director for any board purposes for a period of
three years.

 

·                  Your employment with the Company shall terminate on 31 March
2020.  Until that date, you will continue to enjoy your current salary and
benefits and will be eligible to receive a bonus in respect of 2019, based on a
multiplier that is no lower than the agreed 2019 company multiplier, subject to
your current service agreement and the usual processes.

 

·                  Your share options will continue to vest, subject to the
relevant plan rules and in accordance with the respective vesting schedule.  By
executing a copy of this letter as a deed, you agree to release and surrender
with effect from 31 March 2020, for no consideration, those share options that
shall not have vested by 31 March 2020 (which are set out in Schedule 1 for
convenience).  Provided you remain Connected (as defined in the relevant plan
rules) until at least 31 March 2020, you shall be permitted a period of 12
months from the date that you cease to be Connected to exercise those share
options that shall have vested by 31 March 2020, subject always to the relevant
plan rules.

 

·                  From 1 April 2020, you will cease to be an employee and you
will be eligible to receive director’s fees and/or equity awards, as you choose,
in line with the Company’s offering to non-executive directors, pro-rated as
necessary, and as set out in the appointment letter relating to your role as a
non-executive director.

 

·                  There will be no bonus award made to you (pro-rata or
otherwise) in respect of 2020.

 

Adaptimmune Therapeutics plc, 60 Jubilee Avenue, Milton Park, Abingdon,
Oxfordshire OX14 4RX, United Kingdom

T: +44 (0)1235 430000   www.adaptimmune.com   Registered in England no: 09338148

 

--------------------------------------------------------------------------------



 

The contractual variation to your service agreement which applies during the
period from 1 September 2019 to 31 March 2020 is set out in the appendix to this
letter.  You have also been provided with a separate NED appointment agreement.

 

I trust this clarifies the position.  Please do let me know if you have any
queries.

 

Yours sincerely

 

 

 

 

 

/s/ David M. Mott

 

 

 

 

 

David M. Mott

 

Chairman

 

Adaptimmune Therapeutics PLC

 

 

 

I confirm I agree to the arrangements set out in this letter.

 

Signed as a deed by

 

 

 JAMES JULIAN NOBLE

/s/ James Julian Noble

(Signature)

 

 

 

 

James Julian Noble

(Print name)

 

 

 

 In the presence of a witness

/s/ William C. Bertrand

(Witness signature)

 

 

 

 

William C. Bertrand

(Witness name)

 

 

 

 

William C. Bertrand

 

 

21729 Brink Meadow Lane

 

 

Germantown, MD 20876

 

 

 

 

 

(Address of witness)

 

 

2

--------------------------------------------------------------------------------



 

Schedule 1

 

Grant Date

 

Grant
No

 

Option price
per Ordinary
share

 

Options vested at
31 March 2020
(Ordinary shares)

 

Options unvested and
released at 31 March 2020
(Ordinary shares)

 

20 March 2015

 

20

 

£

0.3557

 

3,500,000

 

 

 

18 January 2016

 

418

 

£

0.89

 

1,968,016

 

 

 

13 January 2017

 

529

 

£

0.59

 

1,641,106

 

431,870

 

12 January 2018

 

918

 

£

0.96

 

931,632

 

788,304

 

12 January 2018

 

995

 

£

0.001

 

192,060

 

192,060

 

4 January 2019

 

1567

 

£

0.001

 

140,448

 

421,344

 

4 January 2019

 

1568

 

£

0.70

 

733,698

 

1,781,838

 

 

3

--------------------------------------------------------------------------------



 

Appendix 1

 

THIS VARIATION AGREEMENT is made the                       day of June 2019

 

BETWEEN

 

1.              ADAPTIMMUNE THERAPEUTICS PLC, a company incorporated and
registered in England and Wales under company number 09338148 whose registered
office is at 60 Jubilee Avenue, Milton Park, Abingdon, Oxfordshire OX14 4RX
(“the Company”); and

 

2.              JAMES JULIAN NOBLE, of Brock House, Sheepdrove, Lambourn,
Berkshire RG17 7XA (“the Executive”)

 

A.            The Board has approved this Variation Agreement which shall
operate to vary the Executive’s service agreement dated 10 March 2017 (“the
Service Agreement”) for the period 1 September 2019 to 31 March 2020.  Save as
varied by this Variation Agreement, the Service Agreement remains in full force
and effect.

 

B.            The Executive will enter into a letter of appointment as a
Non-Executive Director with the Company on or around the same date as he enters
into this Variation Agreement (“the NED Appointment Letter”).  The NED
Appointment Letter shall apply to the Executive from 1 September 2019 for the
duration of his Board appointment.

 

C.            The Executive’s employment with the Company will terminate on 31
March 2020, being the expiry of his nine month notice period under the Service
Agreement.

 

1.              INTERPRETATION

 

In this Variation Agreement, all defined words and expressions shall have the
same meaning as in the Service Agreement unless otherwise stated.

 

2.              TERM OF VARIATION AGREEMENT

 

This Variation Agreement shall be effective from 1 September 2019 to 31 March
2020.

 

3.              APPOINTMENT

 

Clause 2 of the Service Agreement shall be deleted and replaced by the
provisions set out in clause 1 of the NED Appointment Letter (Appointment).

 

4.              SCOPE OF THE EMPLOYMENT

 

Clauses 4.1 to 4.5 of the Service Agreement shall be deleted and replaced by the
provisions set out in clause 3 of the NED Appointment Letter (Role and Duties).

 

5.              HOURS

 

Clauses 5.1 and 5.2 of the Service Agreement shall be deleted and replaced by
the provisions set out in clause 2 of the NED Appointment Letter (Time
Commitment).

 

6.              PLACE OF WORK

 

Clause 5.3 of the Service Agreement shall be amended as follows:

 

“5.3  The Executive’s principal place of work will be Brock House, Sheepdrove,
Lambourn, Berkshire RG17 7XA”

 

4

--------------------------------------------------------------------------------



 

7.              EXPENSES

 

Clause 10 of the Service Agreement shall be deleted and replaced by clause 4.3
of the NED Appointment Letter.

 

8.              ENTIRE AGREEMENT

 

Clause 25 of the Service Agreement shall be amended as follows:

 

“25.  This Agreement, together with the Variation Agreement, relevant provisions
of the NED Appointment Letter and further documents referred to in the NED
Appointment Letter, including the Company’s articles of association that were
adopted with effect from 6 May 2015 (as amended from time to time) constitute
the entire agreement between the parties and shall be in substitution for any
previous letters of appointment, agreements or arrangements, (whether written,
oral or implied), relating to the employment of the Executive, which shall be
deemed to have been terminated by mutual consent.  The Executive Acknowledges
that as at the date of this Agreement he has no outstanding claim or any kind
against the Company and/or any Group Company and in entering into this Agreement
he has not relied on any Pre-Contractual Statement.”

 

 

Signed as a deed by

 

 

JAMES JULIAN NOBLE

 

(Signature)

 

 

 

 

 

(Print name)

 

 

 

In the presence of a witness

 

(Witness signature)

 

 

 

 

 

(Witness name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address of witness

 

 

 

 

 

 

 

Signed as a deed by

 

(Director signature)

ADAPTIMMUNE THERAPEUTICS PLC

 

 

acting by a director

 

 

 

 

(Print name)

 

Director

 

 

 

 

In the presence of a witness

 

(Witness signature)

 

 

 

 

 

(Witness name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address of witness

 

 

5

--------------------------------------------------------------------------------